Citation Nr: 0300984	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  02-05 003A	)	DATE
	)
	)


THE ISSUE

Whether the April 6, 1976, Board of Veterans' Appeals 
decision, which denied service connection for a 
schizophrenic reaction, contains clear and unmistakable 
error.


REPRESENTATION

Moving Party Represented by:  Kenneth M. Carpenter, 
Attorney


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) from a motion of the veteran's 
representative, received by the Board in June 2002, 
alleging clear and unmistakable error (CUE) in the Board's 
April 6, 1976, decision denying service connection for a 
schizophrenic reaction.  The veteran in this case had 
active service from January 1970 to May 1971.


FINDINGS OF FACT

1.  A BVA decision dated April 6, 1976, denied service 
connection for a schizophrenic reaction.

2.  The record does not establish that any of the correct 
facts, as they were known at the time, were not before the 
Board on April 6, 1976, or that the Board incorrectly 
applied statutory or regulatory provisions at that time 
such that the outcome of the claim would have been 
manifestly different but for the error.  


CONCLUSION OF LAW

The BVA decision of April 6, 1976, which denied service 
connection for a schizophrenic reaction, does not contain 
clear and unmistakable error.  38 U.S.C.A. § 7111 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran, through his representative, contends that the 
February 6, 1976, BVA decision contains clear and 
unmistakable error in denying service connection for his 
schizophrenic reaction.  It is asserted that the Board did 
not correctly apply the statutory and regulatory 
presumption of soundness and disregarded a medical record 
dated March 30, 1971, which related to inservice 
symptomatology.  It is also asserted that the Board also 
erred by failing to correctly apply the provisions of 
38 C.F.R. § 3.303(b) and (d) in failing to relate a post 
service diagnosis to inservice symptomatology.  Therefore, 
it is asserted that the veteran is entitled to service 
connection for schizophrenic reaction.  

As a preliminary matter, the Board must address the effect 
of the Veterans Claims Assistance Act of 2000 (VCAA) in 
this claim.  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 1991 & Supp. 2002); 
38 C.F.R. § 3.159 (2002).  However, the claim now before 
the Board is a legal challenge to a prior Board decision 
and does not involve acquiring or submitting any 
additional evidence.  Furthermore, the United States Court 
of Appeals (Court) has held that the VCAA is not 
applicable to CUE claims.  See Livesay v. Principi, 
15 Vet.App. 165 (2001) (en banc).

Under 38 U.S.C.A. § 7111, the Board has been granted 
authority to revise a prior Board decision on the grounds 
of CUE.  A claim in which review is requested under the 
statute may be filed at any time after the underlying 
decision is rendered.  Pursuant to VAOPGCPREC 1-98 (Jan. 
13, 1998), the Board's authority applies to any claim 
pending or filed after November 21, 1997, the date of 
enactment of the statute.  38 C.F.R. § 20.1400.  If the 
record establishes the error, the prior decision shall be 
reversed or revised.  A request for a revision of a Board 
decision based on CUE may be instituted by the Board on 
its own motion or upon request of the claimant.  

CUE is defined as:  

A very specific and rare kind of error 
of fact or law, that when called to the 
attention of later reviewers compels 
the conclusion, to which reasonable 
minds could not differ, that the result 
would have been manifestly different 
but for the error.  Generally, either 
the correct facts, as they were known 
at the time, were not before the Board, 
or the statutory and regulatory 
provisions extant at the time were 
incorrectly applied.

38 C.F.R. § 20.1403(a).  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had 
it not been made, would have manifestly changed the 
outcome when it was made.  If it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be deemed clear and unmistakable.  
38 C.F.R. § 20.1403(c).  Examples of situations that are 
not are CUE:  (1) A new medical diagnosis that "corrects" 
an earlier diagnosis considered in a Board's decision; 
(2) a failure to fulfill the VA's duty to assist the 
veteran with the development of facts relevant to his or 
her claim; or (3) a disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE also 
does not encompass the otherwise correct application of a 
statute or regulation where, subsequent to the Board's 
decision challenged, there has been a change in the 
interpretation of the statute or regulations.  38 C.F.R. 
§ 20.1403(e).  

Prior decisions issued by the Court on the issue of CUE in 
a regional office rating decision provide guidance for 
determining whether CUE exists in a Board decision.  The 
Court has defined CUE as an administrative failure to 
apply the correct statutory and regulatory provisions to 
the correct and relevant facts.  Oppenheimer v. Derwinski, 
1 Vet. App. 370, 372 (1991).  The Court has also held that 
a finding that there was such error "must be based on the 
record and the law that existed at the time of the prior . 
. . decision."  Russell v. Derwinski, 3 Vet. App. 310, 
313-14 (1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the 
prior decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).  The mere misinterpretation of facts does not 
constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  Moreover, the error must be one that would 
have manifestly changed the outcome at the time that it 
was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 
(1993).  "It is a kind of error, of fact or law, that when 
called to the attention of later reviewers, compels a 
conclusion, to which reasonable minds cannot differ, that 
the results would have been manifestly different but for 
the error."  Fugo v. Brown, 6 Vet.App. 40, 43 (1993).

The Board's April 1976 decision, which is now challenged 
as being clearly and unmistakably erroneous contained the 
following Findings of Fact:

1.  The veteran was psychiatrically 
evaluated during service because of 
difficulties he encountered in 
completing assigned work duties, but an 
acquired nervous condition was not 
found, while there was evidence shown 
of a personality disorder.

2.  A schizophrenic reaction was 
initially diagnosed about two years 
following service.  

The Board's April 1976 decision also contained the 
following Conclusions of Law:

1.  An acquired nervous condition was 
not incurred in or aggravated in active 
service, nor was a psychosis manifested 
to a degree of 10 percent (10%) or more 
within one year following service.  
(38 U.S.C. § 310, 312, 313; 38 C.F.R. 
§§ 3.102, 3.307)

2.  A personality disorder is not a 
condition for which disability 
compensation benefits are payable.  
(38 C.F.R. § 3.303(c))

Based on the evidence that was then of record, the Board 
succinctly explained why service connection was not 
warranted.  Specifically, the Board stated that:  "Because 
only a personality disorder was evident during service and 
a psychosis was not manifested within one year following 
service, the claim must be denied."

As for the evidence of record at the time of the Board's 
decision, the veteran's service medical records include a 
physical examination performed in December 1969 in 
connection with the veteran's entry into service.  That 
report of examination, as well as the report of medical 
history, contain no evidence of complaints, treatment, or 
diagnosis of a psychiatric disorder.  As such, the veteran 
is presumed to have been in sound condition upon entry 
into service, a fact acknowledged by the Board in its 
April 1976 decision.  

During service, service medical records document that the 
veteran was seen for psychiatric complaints.  In this 
regard, a record dated in early December 1970 shows the 
veteran was seen for mild anxiety and agitation secondary 
to working in confined machinery spaces.  It was noted 
that the veteran desired to work as a barber.  The 
diagnosis was mild anxiety, rule out claustrophobia, and 
it was advised that the veteran be removed from his 
current working space.  A service medical record dated in 
February 1971 shows the veteran was upset because he had 
requested to be a barber but was assigned to the decks.  
The examiner spoke with the executive officer regarding 
the veteran and was informed that, while the veteran 
desired to work hard at something he is interested in, he 
appeared to be inflexible to the needs of the ship.  
Several days later, in February 1971, the veteran 
requested a psychiatric consultation.  A service medical 
record dated in April 1971 shows the veteran had anxiety 
regarding his psychiatric interview.  The impression was 
anxiety.  A report of a physical examination performed in 
April 1971 in connection with the veteran's separation 
from service contains no evidence of complaints or 
diagnosis of a psychiatric disorder.

A March 1971 letter from a service physician, while the 
veteran was in service, shows the veteran was seen at the 
request of his minister and his parents.  Psychological 
testing performed at that time concluded with a diagnostic 
impression of a depressive reaction in a personality 
showing underlying schizophrenic tendencies, paranoid 
type.  The physician recommended that the veteran be 
removed from the ship and assigned shore duty.  He 
indicated that, after such a trial of shore duty if the 
veteran was still having difficulty, a Medical Board and 
referral to the VA would be more appropriate than an 
administrative discharge.

Correspondence dated in September 1972 from Joe E. Tyler, 
M.D., reflects that the veteran was seen for psychiatric 
evaluation in September 1972, more than one year following 
his separation from service.  Following the evaluation, 
Dr. Tyler related that "I was unable to detect any 
evidence of a break with reality.  The patient certainly 
has a schizoid personality and if he ever breaks with 
reality it will take a schizophrenic turn . . . ."  Dr. 
Tyler also indicated that, without psychotherapy, the 
veteran would continue to adjust poorly and certainly 
could have a schizophrenic break at some time in the 
future.  

Private medical records dated in March 1973 show the 
veteran was hospitalized for psychiatric treatment.  An 
impression of simple schizophrenia was recorded.  Records 
pertaining to another hospitalization of the veteran later 
in March 1973 recorded a diagnosis of latent-type 
schizophrenia.  Subsequent private and VA medical records 
confirm a diagnosis of schizophrenia.  

After reviewing the evidence that was associated with the 
claims file at the time of the April 1976 decision, the 
Board now finds that the decision was not clearly and 
unmistakably erroneous.  While the record clearly shows 
that the veteran was seen for psychiatric complaints 
during service, the record also does not reflect that a 
chronic psychiatric disorder was manifested during 
service.  In this regard, while a March 1971 letter from a 
service physician included psychological testing which 
yielded a diagnostic impression of a depressive reaction 
in a personality showing underlying schizophrenic 
tendencies, that physician did not relate a psychiatric 
diagnosis in his correspondence.  It is also significant 
that no psychiatric diagnosis was recorded on the 
veteran's separation physical examination, and that as 
late as September 1972 a private physician indicated that 
the veteran had a schizoid personality and that he had had 
no break with reality but postulated that the veteran 
could have a schizophrenic break some time in the future.  
This particular piece of evidence is significant in that 
it is dated more than one year following the veteran's 
separation from service and reflects that the veteran had 
not been diagnosed with an acquired psychiatric disorder 
at that time.  It was not until March 1973 that a 
diagnosis of an acquired psychiatric disorder, 
specifically schizophrenia, was recorded.  

A review of the April 1976 decision clearly reflects that 
the Board considered the evidence that was of record at 
the time of the decision and concluded that the evidence 
demonstrated that the veteran manifested a personality 
disorder during service and within the first year 
following separation from service.  The evidence clearly 
provided a basis for such findings and conclusion, and the 
Board would observe that there was no medical evidence of 
record which indicated that symptomatology the veteran 
manifested during service and in the first year following 
his separation from service were manifestations of the 
later diagnosed schizophrenia.

Therefore, the Board concludes that there is no basis for 
the allegations of clear and unmistakable error in the 
Board's April 1976 decision.  Clearly, all of the evidence 
of record was reviewed by the Board, and contrary to the 
suggestion by the veteran's attorney, the veteran was 
afforded the presumption of soundness upon entering 
service.  With respect to the provisions of 38 C.F.R. 
§ 3.303, the Board would simply observe that there was no 
medical link, nexus or opinion that the schizophrenia 
diagnosed more than one year following separation from 
service was related to or a manifestation of the earlier 
recorded psychiatric symptomatology.  While evidence could 
now be submitted in the context of a claim to reopen the 
previously denied claim on the basis of new and material 
evidence, such evidence was not contained in the record.

Accordingly, the Board concludes that the April 1976 
decision did not contain clear and unmistakable error, and 
the motion to reverse or revise that decision must be 
denied.  In this regard, the Board would observe that this 
is not even a situation where a new medical diagnosis 
corrects an earlier diagnosis considered in a Board 
decision, but is essentially a disagreement as to how the 
facts were weighed or evaluated.  Such a disagreement does 
not constitute clear and unmistakable error. 





ORDER

Clear and unmistakable error not having been shown in the 
Board's April 6, 1976, decision, the motion for revision 
or reversal of the Board's April 6, 1976, decision is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of 
Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 
1988" as a condition for an attorney-at-law or a VA 
accredited agent to charge you a fee for representing 
you.


 


